Exhibit 10(n)

         
 
      Adopted March 15, 2000
 
      Amended January 1, 2008
 
      Amended January 1, 2009
 
       
 
      Short-Term Incentive Plan
 
       
 
      Effective January 1, 2000
 
       
 
      Potash Corporation of Saskatchewan Inc.
 
             /s/ Barbara Jane Irwin  
Signature
  /s/ John W. Estey    
 
 
 
   
 
       
Date
  February 23, 2009    
 
 
 
   

 



--------------------------------------------------------------------------------



 



Contents

         
Section 1—Establishment of the Plan
    1  
1.01 Purpose
    1  
1.02 Effective Date
    1  
Section 2—Definitions
    1  
2.01 Accrued Incentive Awards
    1  
2.02 Adjusted Cash Flow Return (ACFR)
    1  
2.03 Average Accumulated Amortization
    2  
2.04 Average Accumulated Depreciation
    2  
2.05 Average Assets
    2  
2.06 Average Non-Interest Bearing Current Liabilities
    2  
2.07 Award Payment
    3  
2.08 Award Percentage
    3  
2.09 Board
    3  
2.10 Cash Flow Return (CFR)
    3  
2.11 Current Taxes
    4  
2.12 CEO
    4  
2.13 Committee
    4  
2.14 Corporation
    4  
2.15 Depreciation and Amortization
    4  
2.16 Eligible Employee
    4  
2.17 Entitled Employee
    4  
2.18 Hourly Employee
    5  
2.19 Non-recurring/Unusual Items
    5  
2.20 Operating Income
    5  
2.21 PCS Inc.
    5  
2.22 Plan
    5  
2.23 Salary
    5  
2.24 Target CFR
    5  
2.25 Target Percentage
    5  
2.26 Unrealized Gains/Losses on Derivative Instruments Included in Net Income
    6  
2.27 Year
    6  
Section 3—Participation
    6  
3.01 Participation Requirements
    6  
Section 4—Award Payments
    6  
4.01 Eligibility
    6  
4.02 Calculation of Award Payment
    6  
4.03 Entitled Operations Employees
    7  
4.04 Limitation of Award Payments and General Discretion
    7  
4.05 Timing of Award Payments
    8  
4.06 Recoupment Policy
    8  
Section 5—Administration of the Plan
    8  
5.01 Administration
    8  

i



--------------------------------------------------------------------------------



 



         
Section 6—Transfer of Employment
    9  
6.01 Transfer of Employment
    9  
Section 7—General Provisions
    9  
7.01 Assignment or Alienation
    9  
7.02 Amendment or Termination
    9  
7.03 Effect of Amendment or Termination
    9  
7.04 No Enlargement of Contractual Rights
    10  
7.05 Interpretation
    10  
7.06 Withholding of Taxes
    10  
7.07 Binding on Successors
    10  
7.08 Currency
    10  
Appendix “A”—Award Percentage
    11  

ii



--------------------------------------------------------------------------------



 



Section 1—Establishment of the Plan

1.01   Purpose       This Annual Incentive Plan is established for the purpose
of rewarding eligible employees on an annual basis for their efforts and
contributions in the attainment of certain performance measures that contribute
materially to the success of the business interests of Potash Corporation of
Saskatchewan Inc.   1.02   Effective Date       Subject to Section 7.02
(Amendment or Termination), this Plan shall be effective on and after January 1,
2000.       The amendments made to the Plan effective April 30, 2007, including
the addition of all permanent salaried employees, shall only be effective on and
after April 30, 2007.       The amendments made to the Plan effective January 1,
2008, including the addition of all permanent Canadian and US Hourly Employees,
shall only be effective on and after January 1, 2008.       The amendments made
to the Plan effective January 1, 2009, including the addition of specified
Trinidad Employees with jobs valued at Hay Point Level 366 up to Hay Point Level
774, and all PCS Sales employees with jobs valued at Hay Point Level 775 and
above who were not previously eligible shall be included in this Plan effective
on and after January 1, 2009.

Section 2—Definitions
The following terms, when capitalized, shall be defined as follows:

2.01   Accrued Incentive Awards       “Accrued Incentive Awards” means the
amounts accrued during the Year that represent expected payments under this
Plan, the Medium Term Incentive Plan, and other group incentive plans as
appropriate.   2.02   Adjusted Cash Flow Return (ACFR)       “Adjusted Cash Flow
Return” or “ACFR” means an amount derived from the following formula:      
               ACFR = (CFR divided by Target CFR) multiplied by 100,       and
used in the table in Appendix “A” to calculate an Entitled Employee’s Award
Percentage for a given Year.

1



--------------------------------------------------------------------------------



 



2.03   Average Accumulated Amortization       “Average Accumulated Amortization”
means the average consolidated accumulated amortization of PCS Inc. during a
given Year, calculated by dividing (a) by (b) where:

  (a)   equals the sum of the consolidated accumulated amortization of PCS Inc.
at the beginning of the Year, the consolidated accumulated amortization of PCS
Inc. at the beginning of the second quarter of the Year, the consolidated
accumulated amortization of PCS Inc. at the beginning of the third quarter of
the Year, the consolidated accumulated amortization of PCS Inc. at the beginning
of the fourth quarter of the Year and the consolidated accumulated amortization
of PCS Inc. at the end of the Year; and,     (b)   equals five (5).

2.04   Average Accumulated Depreciation       “Average Accumulated Depreciation”
means the average consolidated accumulated depreciation of PCS Inc. during a
given Year, calculated by dividing (a) by (b) where:

  (a)   equals the sum of consolidated accumulated depreciation of PCS Inc. at
the beginning of the Year, the consolidated accumulated depreciation of PCS Inc.
at the beginning of the second quarter of the Year, the consolidated accumulated
depreciation of PCS Inc. at the beginning of the third quarter of the Year, the
consolidated accumulated depreciation of PCS Inc. at the beginning of the fourth
quarter of the Year and the consolidated accumulated depreciation of PCS Inc. at
the end of the Year; and,     (b)   equals five (5).

2.05   Average Assets       “Average Assets” means the average book value of PCS
Inc.’s consolidated assets during a given Year, calculated by dividing (a) by
(b) where:

  (a)   equals the sum of the book value of the consolidated assets of PCS Inc.
at the beginning of the Year, the book value of the consolidated assets of PCS
Inc. at the beginning of the second quarter of the Year, the book value of the
consolidated assets of PCS Inc. at the beginning of the third quarter of the
Year, the book value of the consolidated assets of PCS Inc. at the beginning of
the fourth quarter of the Year and the book value of the consolidated assets of
PCS Inc. at the end of the Year; and,     (b)   equals five (5).

2.06   Average Non-Interest Bearing Current Liabilities       “Average
Non-Interest Bearing Current Liabilities” means the average consolidated
non-interest bearing current liabilities of PCS Inc. during a given Year,
calculated by dividing (a) by (b) where:

2



--------------------------------------------------------------------------------



 



  (a)   equals the sum of the consolidated non-interest bearing current
liabilities of PCS Inc. at the beginning of the Year, the consolidated
non-interest bearing current liabilities of PCS Inc. at the beginning of the
second quarter of the Year, the consolidated non-interest bearing current
liabilities of PCS Inc. at the beginning of the third quarter of the Year, the
consolidated non-interest bearing current liabilities of PCS Inc. at the
beginning of the fourth quarter of the Year and the consolidated non-interest
bearing current liabilities of PCS Inc. at the end of the Year; and,     (b)  
equals five (5).

2.07   Award Payment       “Award Payment” means a cash payment to an Entitled
Employee calculated pursuant to Section 4 (Award Payments).

  (a)   Corporate Award Payment is the payment calculated based upon the
Corporate ACFR measure of CFR relative to Target CFR.     (b)   Operations Award
Payment is the payment calculated based upon operations performance factors as
established in accordance with Section 4.03 for the benefit of Entitled
Operations Employees.

2.08   Award Percentage       “Award Percentage” means the percentage of an
Entitled Employee’s Salary derived from the table contained in Appendix “A”. The
Award Percentages applicable to an Entitled Employee, as set out in the table in
Appendix “A”, shall be recommended by the CEO and approved by the Committee.  
2.09   Board       “Board” means the Board of Directors of PCS Inc.   2.10  
Cash Flow Return (CFR)       “Cash Flow Return” or “CFR” means the amount
derived from the following formula:

  (a)   Operating Income, plus/minus         Non-recurring/Unusual Items,
plus/minus         Change in Unrealized Gains/Losses on Derivative Instruments
Included in Net Income, plus         Accrued Incentive Awards, plus        
Depreciation and Amortization, minus         Current Taxes

DIVIDED BY

3



--------------------------------------------------------------------------------



 



  (b)   Average Assets (plus/minus the fair value adjustment for investments in
available-for-sale securities and minus the fair value of derivative instrument
assets), plus         Average Accumulated Depreciation, plus         Average
Accumulated Amortization, minus         Average cash and cash equivalents, minus
        Average Non-Interest Bearing Current Liabilities, excluding Derivatives,

    and used in the table at Appendix “A” to calculate an Entitled Employee’s
Award Percentage for a given Year.   2.11   Current Taxes       “Current Taxes”
means the current income taxes accrued for a given Year, less provision for
deferred income taxes as set out in the audited consolidated financial
statements of PCS Inc. for that Year.   2.12   CEO       “CEO” means the Chief
Executive Officer of PCS Inc.   2.13  Committee       “Committee” means the
Compensation Committee of the Board.   2.14  Corporation       “Corporation”
means Potash Corporation of Saskatchewan Inc. and its direct and indirect
subsidiaries.   2.15   Depreciation and Amortization       “Depreciation and
Amortization” means the depreciation and amortization expense for a given Year,
as set out in the audited consolidated financial statements of PCS Inc. for that
Year.   2.16   Eligible Employee       “Eligible Employee” means an employee,
including an Hourly Employee, who has satisfied the eligibility requirements set
out in Section 4.01 (Eligibility).   2.17   Entitled Employee       “Entitled
Employee” means an Eligible Employee who is recommended by the CEO and approved
by the Committee to participate in this Plan.

  (a)   Entitled Operations Employee         “Entitled Operations Employee”
means an Entitled Employee who is attached to one of the operating facilities of
PCS Inc. or its direct or indirect subsidiaries.

4



--------------------------------------------------------------------------------



 



2.18   Hourly Employee       “Hourly Employee” means an employee employed at
either a Canadian or U.S. operation who is paid on an hourly wage rate basis,
including both employees who are and who are not covered by a collective
bargaining agreement.   2.19   Non-recurring/Unusual Items      
“Non-recurring/Unusual Items” means exceptional transactions that are considered
non-routine, unique, and not expected to be repeated in a normal course of the
Corporation’s operating cycle. Such items may result in a measurable charge or
increase to income and may or may not be triggered by a management decision.  
2.20   Operating Income       “Operating Income” means the operating income for
a given Year, as set out in the audited consolidated financial statements of PCS
Inc. for that Year.   2.21   PCS Inc.       “PCS Inc.” means Potash Corporation
of Saskatchewan Inc.   2.22   Plan       “Plan” means this Annual Incentive
Plan, as amended from time to time.   2.23   Salary       “Salary” means:

  (a)   For Entitled Employees who are exempt from the overtime requirements of
U.S. wage and hour legislation, other than Canadian Hourly Employees, the annual
base salary in effect at the end of a given Year.     (b)   For Entitled
Employees who are Canadian Hourly Employees, the actual total base pay for the
given Year, excluding, but not limited to, overtime, bonuses, shift
differentials and premiums.     (c)   For Entitled Employees who are U.S.
employees and who are non-exempt from the overtime requirements of U.S. wage and
hour legislation, total earned income, including overtime and shift
differentials, for the given Year.

2.24   Target CFR       “Target CFR” means the CFR projected in the annual
budget approved by the Board and used in the table at Appendix “A” to calculate
an Entitled Employee’s Award Percentage for a given Year.   2.25   Target
Percentage       “Target Percentage” means the percentage assigned to the Tier
Level for Entitled Employees within that Tier, as shown in the table contained
in Appendix “A”.

5



--------------------------------------------------------------------------------



 



2.26   Unrealized Gains/Losses on Derivative Instruments Included in Net Income
      “Unrealized Gains/Losses on Derivative Instruments Included in Net Income”
means the mark to market adjustments on the company’s derivative instrument
assets and liabilities, including but not limited to, natural gas non-hedging
and foreign exchange non-hedging, that are required to be recognized under
accounting standards for reporting purposes.   2.27   Year       “Year” means
the fiscal year of PCS Inc.

Section 3—Participation

3.01   Participation Requirements       Participation in the Plan is limited to
Eligible Employees.

Section 4—Award Payments

4.01   Eligibility       A full-time permanent employee of the Corporation who:

  a)   is employed for at least three months during a Year, and who is in the
employ of the Corporation at the end of a Year, and     b)   who is not a
participant in another annual cash bonus plan sponsored by the Corporation for
the same period during the Year as covered by this Plan

    shall become an Eligible Employee.   4.02   Calculation of Award Payment    
  Subject to Section 4.04 (Limitation of Award Payments and General Discretion),
an Entitled Employee, other than Entitled Operations Employees, shall receive an
Award Payment equal to the Entitled Employee’s Award Percentage multiplied by
his or her Salary.

  a)   The Corporate Award Percentage is calculated as follows:

      If ACFR equals or exceeds 50% and up to 100%, the calculation is:        
          Target Percentage X ACFR = Corporate Award Percentage         If ACFR
exceeds 100% and up to 150%, the calculation is:

6



--------------------------------------------------------------------------------



 



      (Two times the Target Percentage multiplied by ACFR) minus Target
Percentage = Corporate Award Percentage

  b)   The individual Award Payment calculated in accordance with this
Section 4.02 is subject to an adjustment of plus or minus 30% depending upon the
Entitled Employee’s job performance, as determined by his or her supervisor, and
approved in accordance with the provisions of this Plan.     c)   No Corporate
Award Percentage is calculated for ACFR less than 50% and for Corporate Award
Percentage calculations, ACFR is limited to 150%.

4.03   Entitled Operations Employees       Subject to Section 4.04 (Limitation
of Award Payments and General Discretion), an Entitled Operations Employee shall
be entitled to an Award Payment equal to the sum of paragraphs (a) and
(b) below:

  (a)   the award calculated pursuant to Section 4.02 (Calculation of Award
Payment), divided by two (2); and,     (b)   an amount equal to the Target
Percentage of the Salary of the Entitled Operations Employee, adjusted by
applying a formula to be developed from time to time by the CEO in consultation
with the Senior Vice-President, Administration and the appropriate subsidiary
President which formula shall reasonably reflect the actual results of the
operating facility to which the employee is attached compared to the approved
target for that operating facility, subject to achieving a threshold of at least
25% of the operating facility’s targets, and thereafter dividing such amount by
two (2).     (c)   The total individual Award Payment calculated in accordance
with this Section 4.03, other than for Hourly Employees, is subject to an
adjustment of plus or minus 30% depending upon the Entitled Employee’s job
performance, as determined by his or her supervisor, and approved in accordance
with the provisions of this Plan.     (d)   There will be no adjustment for job
performance for Entitled Operations Employees who are Hourly Employees.

4.04   Limitation of Award Payments and General Discretion

  (a)   Generally, no Award Payment shall be granted under this Plan with
respect to any Year in which the CFR is less than 50% of the Target CFR.
However, the Committee may elect, in its discretion, to grant Award Payments in
any Year, regardless of the CFR.     (b)   The Award Payment for any Entitled
Employee may exceed or be below the amount calculated in accordance with this
Section 4. Award Payments falling outside the established range shall be
reviewed and approved by the Board and Committee for the CEO and the CEO and
Committee for direct reports to the CEO. For all others, approval of the CEO is
required.

7



--------------------------------------------------------------------------------



 



  (c)   An Entitled Employee who has been employed by the Corporation for less
than one year shall have his or her Award Payment prorated in accordance with
his or her period of employment.     (d)   An employee who for part of the Year
was a full-time active employee but for part of the Year was on long-term
disability or an approved or unpaid leave of absence, may be considered an
Entitled Employee and eligible for a pro-rata share of the Award Payment based
upon the fraction of the Year the employee was considered a full-time active
employee. However, in situations where the fractional portion of the Year worked
is less than one-twelfth, the employee will not be considered an Entitled
Employee unless the CEO recommends and the Committee approves the exception.    
(e)   An Entitled Employee who was, during a Year, promoted or demoted from one
Group to another Group set forth in Appendix “A”, shall have his or her Award
Payment calculated on the basis of his or her Group as at the end of the Year.  
  (f)   Notwithstanding the Groups established in Appendix “A”, the Committee
may on the recommendation of the CEO, designate an Eligible Employee for
inclusion in one of such Groups when, but for such designation, the Eligible
Employee would not otherwise be included in such Group.

4.05   Timing of Award Payments       The Committee shall, on the recommendation
of the CEO and within 30 days of the end of a Year, approve the ACFR calculation
and the amount of Award Payments for each Entitled Employee who is a direct
report to the CEO for any given Year. The CEO’s Award Payment will be approved
by the Board. Following approval of the ACFR, final calculations for the
remaining Entitled Employees will be prepared. The Award Payments shall be paid
to Entitled Employees within 30 days of the Committee’s approval of the ACFR and
no later than 2 1/2 months after the end of the Year.   4.06   Recoupment Policy
      Notwithstanding any other provision under this Section, Entitled Employees
who also participate in the Corporation’s Medium-Term Incentive Plan shall be
subject to the terms and conditions of the Corporation’s Policy on Recoupment of
Unearned Compensation (as previously adopted and, from time to time, amended by
the Board), a copy of which shall be distributed to each such Entitled Employee
upon participation in the Medium-Term Incentive Plan.

Section 5—Administration of the Plan

5.01   Administration       The Committee shall conclusively interpret the
provisions of this Plan and decide all questions of fact arising in the
application of the Plan. Determinations and interpretations in individual cases
may be made by the CEO with due regard to consistency with any prior action by
the Committee and such determination shall be binding and conclusive upon the

8



--------------------------------------------------------------------------------



 



    individual employees concerned and persons claiming under them. The
Committee shall be advised of any such determination or interpretation made by
the CEO. To the extent applicable, the Plan shall be administered with respect
to Entitled Employees subject to U.S. law so as to avoid penalties pursuant to
Section 409A of the Internal Revenue Code.

Section 6—Transfer of Employment

6.01   Transfer of Employment       If an Entitled Employee’s employment is
transferred during a Year to a different location, within the Corporation the
Senior Vice-President, Administration and the CEO shall determine whether the
Entitled Employee’s Award Payment is calculated in accordance with Section 4.02
(Calculation of Award Payment), Section 4.03 (Entitled Operations Employees), or
a combination of those sections.

Section 7—General Provisions

7.01   Assignment or Alienation       Except as required by applicable laws, the
right of an Entitled Employee to receive an Award Payment under this Plan shall
not be:

  (a)   given as security;     (b)   subject to transfer, anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge, or
hypothecation; or     (c)   subject to execution, attachment, levy or similar
process or assignment by operation of law,

    and any attempt to effect any such action shall be null and void and of no
effect.   7.02   Amendment or Termination       Subject to Section 7.03 (Effect
of Amendment or Termination), this Plan may be amended in whole or in part from
time to time or terminated by the Corporation. Any amendment or termination
shall be binding on the Corporation, Entitled Employees, Eligible Employees and
their respective beneficiaries.   7.03   Effect of Amendment or Termination    
  Notwithstanding Section 7.02 (Amendment or Termination), no amendment or
termination of any provision of this Plan shall directly or indirectly deprive
any Entitled Employee or beneficiary of all or any portion of an Award Payment
earned with respect to any Year ending prior to the date of the amendment or
termination.

9



--------------------------------------------------------------------------------



 



7.04   No Enlargement of Contractual Rights       This Plan shall not give any
Entitled Employee or Eligible Employee the right to be retained in the service
of the Corporation nor shall it interfere with the right of the Corporation to
terminate the employment of the Entitled Employee or Eligible Employee.
Participation in this Plan shall not give any Entitled Employee or Eligible
Employee any right or claim to any benefit, except to the extent provided in
this Plan.   7.05   Interpretation       This Plan shall be interpreted pursuant
to the laws of the Province of Saskatchewan. Section headings are for
convenience only and shall not be considered provisions of the Plan. Words in
the singular shall include the plural, and vice versa, unless qualified by the
context.   7.06   Withholding of Taxes       The Corporation shall withhold all
applicable taxes from any amounts paid pursuant to this Plan.   7.07   Binding
on Successors       This Plan shall be binding on any successor or successors of
PCS Inc. whether by merger, consolidation or otherwise.   7.08   Currency      
The benefits payable pursuant to this Plan shall be paid in the same currency as
the Entitled Employee receives his or her Salary.

10



--------------------------------------------------------------------------------



 



Appendix “A”—Award Percentage

                                                             Award       Award  
              Percentage When   Award Percentage   Percentage at                
CFR is Less   When CFR Equals   Maximum         Target   Than Target   or is
Greater Than   CFR (150% of Tier   Group   Percentage   CFR   Target CFR  
Target CFR)
1
  Corporate President,
and CEO     100 %   100% multiplied by
ACFR   (200% multiplied by ACFR) minus 100%     200 %
 
                           
2
  Exec Level 7     70 %   70% multiplied by ACFR   (140% multiplied by ACFR)
minus 70%     140 %
 
                           
3
  Exec Level 6     55 %   55% multiplied by ACFR   (110% multiplied by ACFR)
minus 55%     110 %
 
                           
4
  Exec Levels 3, 4 & 5
Staff Hay Points 1900 +     40 %   40% multiplied by ACFR   (80% multiplied by
ACFR) minus 40%     80 %
 
                           
5
  Selected Corporate VP’s     35 %   35% multiplied by ACFR   (70% multiplied by
ACFR) minus 35%     70 %
 
                           
6
  Exec Level 2
Managing Dir., Trinidad
Staff Hay Points 1600 to 1899     30 %   30% multiplied by ACFR   (60%
multiplied by ACFR) minus 30%     60 %
 
                           
7
  Exec Level 1
Staff Hay Points 1300 to 1599     25 %   25% multiplied by ACFR   (50%
multiplied by ACFR) minus 25%     50 %
 
                           
8
  Staff Hay Points 900 to 1299     20 %   20% multiplied by ACFR   (40%
multiplied by ACFR) minus 20%     40 %
 
                           
9
  Staff Hay Points 775 to 899     15 %   15% multiplied by ACFR   (30%
multiplied by ACFR) minus 15%     30 %
 
                           
10
  Staff Hay Points 366 to 774     10 %   10% multiplied by ACFR   (20%
multiplied by ACFR) minus 10%     20 %
 
                           
11
  Staff Hay Points 0 to 365
Hourly employees     5 %   5% multiplied by ACFR   (10% multiplied by ACFR)
minus 5%     10 %
 
                           
12
  Hourly Employees
(No Manager +/- discretion)     5 %   5% multiplied by ACFR   (10% multiplied by
ACFR) minus 5%     10 %

 
Notes:

1.   Where the ACFR is greater than 150 (i.e. the maximum CFR), the ACFR is
deemed to be 150.   2.   Subject to Section 4.04 (Limitation of Award Payments
and General Discretion) where the ACFR is less than 50, the ACFR is deemed to be
zero (0).

11